Beck, J.
The plaintiff in error filed its equitable petition for interpleader against Parker & Grogan, a firm of cotton factors of Augusta, Ga., against the Georgia & Florida Railway Company, and against W. E. Wooten, J. D. Wideman, W. R. Silver, and other individuals, and, in addition to the prayer that the parties be required to interplead, prayed for an injunction to restrain various trover suits instituted by the individuals against the plaintiff, and for a temporary receiver to take charge of sundry bales of cotton, for the recovery of which the trover suits had been instituted by several of the individual defendants named above. It was alleged in the petition that Parker & Grogan held bills of lading for the cotton, and that the Georgia & Florida Railway Company claimed a certain amount for freight on the cotton, while the individual defendants asserted title to the cotton. At the interlocutory hearing the court, upon the answers of the defendants and the evidence submitted by affidavits, ordered the temporary receiver to deliver the cotton to the attorney representing the individual *490defendants, upon his paying sundry receiver’s fees, and among other things adjudged that the-costs of the interpleader (about $15.00), the freight charges incident to the cotton (about $27100), and the costs in the several cases of trover (about $65.00), should be paid by the plaintiff in error, which excepted to so much of the judgment as is just set out. We are of the opinion that the court was without authority at an interlocutory hearing to pass an order containing the adjudications above set forth, as they were final in their nature and decided issues which could only be determined at a final trial. And as it is impossible to separate those portions of the judgment of the court which are final in their nature from those portions which could be properly rendered at an interlocutory hearing, the entire judgment must be set aside.

Judgment reversed.


All the Justices concur.